PER CURIAM.
Prior to trial, the court entered an order limiting witnesses, stating:
The parties are limited to one expert per discipline.... If there are separate board certifications for ... two areas of expertise then one expert will be allowed in each.
We reject appellants’ contention that the trial court applied the order in a discriminatory fashion and improperly excluded one of their expert witnesses. A review of the record discloses that the court merely implemented its order. See Ritter v. Jimenez, 343 So.2d 659 (Fla. 3d DCA 1977); Stager v. Florida East Coast Ry., 163 So.2d 15 (Fla. 3d DCA 1964), cert. discharged, 174 So.2d 540 (Fla.), cert. denied, 382 U.S. 878, 86 S.Ct. 162, 15 L.Ed.2d 119 (1965). Appellants’ remaining points lack merit.
Affirmed.